Case 2:19-cv-00215-RBS-RJK Document 14 Filed 02/27/20 Page 1 of 2 PageID# 85



                        UNITED STATES DISTRICT COURT                               FILED
                        EASTERN DISTRICT OF VIRGINIA
                                Norfolk Division
                                                                                PEB 2 8 2020

ROBERT S. SMITH,                                                          CLERK, U.S. DISTRICT COURT
                                                                                   NORFOLK, VA

                    Plaintiff,

V.                                                     CIVIL ACTION NO. 2:19cv215


Q.E.D. SYSTEMS, INC.,


                    Defendant.


                                         ORDER


     This    matter    comes    before    the   court    on    the    Joint   Motion    for


Approval      of     General         Release     and         Settlement       Agreement.

ECF No. 7.


     On    January     13,    2020,     the    matter    was    referred      to    United

States     Magistrate        Judge    Robert     J.     Krask        pursuant      to   the

provisions of 28 U.S.C. § 636(b) (1)(B) and Federal Rule of Civil

Procedure     72(b),     to     conduct        necessary       hearings.        Including

evidentiary        hearings.    If     necessary,       and     to     submit      to   the

undersigned        district     judge     proposed       findings        of     fact.     If

applicable,    and     recommendations          for     the     disposition        of   the

parties'     Joint    Motion     for     Approval       of     General    Release       and

Settlement Agreement.          ECF No. 8.        The Magistrate Judge's Report

and Recommendation ("R&R"), which recommended granting the Joint

Motion for Settlement Approval, was filed on February 11, 2020.

ECF No. 12.        In the R&R, the parties were advised of their right
Case 2:19-cv-00215-RBS-RJK Document 14 Filed 02/27/20 Page 2 of 2 PageID# 86



to file       written    objections to the findings and recommendations

made by the Magistrate Judge within fourteen (14) days from the

date of the mailing of the R&R to the objecting party.                                        W. at

9-10.     The Plaintiff filed a Notice of No Objection to the R&R.

EOF No. 13.       No objection was filed by the Defendant.

        The   court     ADOPTS      AND    APPROVES      IN    FULL     the     findings         and

recommendations set forth in the Magistrate Judge's thorough and

well-reasoned         R&R,    EOF    No. 12,      filed       on     February        11,       2020.

Accordingly, the         parties'         Joint Motion for Settlement Approval

is GRANTED.


     The      Clerk     is    DIRECTED      to   send     a   copy      of    this     Order      to

counsel for all parties.

     IT IS SO ORDERED.
                                                                    JsL
                                                        Rebecca Beach Smith
                                                        Senior United States District Judge
                                                      REBECCA       BEACH     SMITH
                                           SENIOR UNITED STATES DISTRICT                      JUDGE




February 91 ' 2         020
